
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.05


FORM OF
SUPPLEMENT TO SUBSIDIARY GUARANTY


        THIS SUPPLEMENT, dated as of March 30, 2006 (this "Supplement"), is to
the Subsidiary Guaranty, dated as of May 6, 1999 (as amended, supplemented,
amended and restated or otherwise modified, the "Guaranty"), among the initial
signatories thereto and each other Person (such capitalized term, and other
terms used in this Supplement, to have the meanings set forth in Article I of
the Guaranty) which from time to time thereafter became a party thereto pursuant
to Section 5.5 thereof (each, individually, a "Guarantor", and, collectively,
the "Guarantors"), in favor of the Secured Parties.

W I T N E S S E T H:

        WHEREAS, on June 25, 2002, certain of the Borrowers and their affiliates
filed voluntary petitions for relief under Chapter 11 of Title 11 of the United
States Bankruptcy Code in the United States Bankruptcy Court for the Southern
District of New York (the "Bankruptcy Court");

        WHEREAS, pursuant to, and subject to the terms and conditions set forth
in, that certain order of Judge Robert E. Gerber of the Bankruptcy Court entered
May 26, 2005 (the "Order") approving (i) certain settlement agreements by and
among certain of the Borrowers, the SEC, the U.S. Department of Justice and
certain members of the Rigas family and (ii) the forfeiture of certain assets
and interests owned by certain members of the Rigas family to certain of the
Borrowers and their affiliates (the "Forfeiture"), the undersigned has been
ordered to guarantee the Obligations of the Borrowers under the Credit Agreement
for the benefit of the Secured Parties in accordance with the terms of the
Order; and

        WHEREAS, pursuant to the provisions of Section 5.5 of the Guaranty, the
undersigned is becoming a Guarantor under the Guaranty.

        NOW, THEREFORE, in consideration of the premises, and for other
consideration (the receipt and sufficiency of which is hereby acknowledged), the
undersigned agrees, for the benefit of each Secured Party, as follows.

        SECTION 1.    Party to Guaranty. etc.    In accordance with the terms of
the Guaranty and the Order, by its signature below the undersigned hereby
irrevocably agrees to become a Guarantor under the Guaranty with the same force
and effect as if it were an original signatory thereto and the undersigned
Guarantor hereby agrees, subject to the Order, to be bound by and comply with
all of the terms and provisions of the Guaranty applicable to it as a Guarantor.
In furtherance of the foregoing, each reference to a "Guarantor" in the Guaranty
shall be deemed to include the undersigned Guarantor.

        SECTION 2.    Representations.    The undersigned Guarantor hereby
represents and warrants that this Supplement has been duly executed and
delivered by it and that this Supplement and the Guaranty constitute the legal,
valid and binding obligation of the undersigned Guarantor, enforceable against
it in accordance with its terms.

        SECTION 3.    Limitations.    

        (a)   Notwithstanding anything contrary herein or in the Guaranty,
(i) Section 2.4 and Articles III and IV of the Guaranty shall not be applicable
to the undersigned, (ii) the obligations of the undersigned herein and in the
Guaranty shall constitute a pre-petition obligation of the undersigned and
(iii) the right and obligations of the undersigned and the Administrative Agent
under the Guaranty shall be subject to the terms and conditions of the Order and
any other order entered by the Bankruptcy Court in connection with the
Forfeiture.

        (b)   Without limiting the foregoing, the Administrative Agent, on
behalf of all Lenders, acknowledges and agrees that as of the date hereof, an
Event of Default under the Credit

--------------------------------------------------------------------------------






Agreement has occurred and is continuing and, notwithstanding the occurrence and
continuation of such Event of Default, the rights and remedies of the
Administrative Agent and the other Agents and Lenders under the Credit
Agreement, the other Loan Documents and this Agreement (and the ability of any
of the foregoing Persons to exercise the same), shall be limited to the same
extent that such rights and remedies were limited by the orders of the
Bankruptcy Court that were entered prior to the date hereof in respect of the
ability of the Administrative Agent or any other Agent or Lender under the
Credit Agreement to exercise any rights or remedies granted to any of them
pursuant to the terms of the Credit Agreement or any other Loan Document.

        SECTION 3.    Recourse.    Notwithstanding anything contrary herein or
in the Guaranty, the recourse of the Agents and the Lenders in respect of the
obligations of the undersigned herein and in the Guaranty is limited solely to
the undersigned's equity interests in Hilton Head Communications, L.P. and
Ionian Communications, L.P.

        SECTION 4.    Full Force of Guaranty.    Except as expressly
supplemented hereby, the Guaranty shall remain in full force and effect in
accordance with its terms.

        SECTION 5.    Severability.    In the event any one or more of the
provisions contained in this Supplement should be held invalid, illegal or
unenforceable in any respect. the validity. legality and enforceability of the
remaining provisions contained herein and in the Guaranty shall not in any way
be affected or impaired.

        SECTION 6.    Governing Law, Entire Agreement, etc.    THIS SUPPLEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). THIS SUPPLEMENT AND THE
OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR
AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

        SECTION 7.    Counterparts.    This Supplement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

  [GUARANTOR SIGNATURE BLOCK]

ACCEPTED BY:

FIRST UNION NATIONAL BANK,
as Administrative Agent


By:


--------------------------------------------------------------------------------


    Title:    

3

--------------------------------------------------------------------------------





QuickLinks


FORM OF SUPPLEMENT TO SUBSIDIARY GUARANTY
